Case 1:20-mc-21050-RNS Document 1 Entered on FLSD Docket 03/09/2020 Page 1 of 11




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

             Entitled Action Pending in U.S.D.C. Central District of California
                               Case No.: 8:14-CV-01664-JVS


  TRENDSETTAH USA, INC., and                    Misc. Case No.
  TREND SETTAH, INC.

                     Plaintiffs,

        v.

  SWISHER INTERNATIONAL, INC.,

                     Defendant.



     SWISHER INTERNATIONAL INC.’S MOTION TO COMPEL NON-PARTY IST
     BRANDS INC. TO COMPLY WITH A SUBPOENA TO PRODUCE DOCUMENTS
                      PURSUANT TO FED. R. CIV. P. 45
Case 1:20-mc-21050-RNS Document 1 Entered on FLSD Docket 03/09/2020 Page 2 of 11




         Pursuant to Rules 37 and 45 of the Federal Rules of Civil Procedure and Local Rule 26.1(g)
  of the Local Rules of the United States District Court for the Southern District of Florida, Swisher
  International, Inc. (“Swisher”), defendant in Trendsettah USA, Inc. v. Swisher International, Inc.,
  Case No. 1:18-CV-01664, pending in the United States District Court for the Central District of
  California (the “Action”), by and through its undersigned counsel, hereby move for an order
  compelling non-party IST Brands Inc. (“IST”) to comply with Swisher’s subpoena for the
  production of documents (“Subpoena”).
                                      I.      INTRODUCTION
         Despite Swisher’s good faith efforts to secure documents relevant to the Action without
  the Court’s intervention, IST’s President and Registered Agent, Mr. Jason Garrido, has
  unequivocally stated through his counsel that IST will not produce any documents absent a court
  order. IST has not served any written objections or responses to the Subpoena and the deadline to
  do so has passed. Nor could there be any valid objections, as Mr. Garrido’s counsel confirmed
  that she is in possession of documents responsive to Swisher’s Subpoena and it would not be
  burdensome to produce them to Swisher. Instead, the sole explanation Mr. Garrido has offered for
  IST’s wholesale refusal to comply with the Subpoena is that IST’s owner—who is also the founder
  of Trendsettah USA, Inc. and Trend Settah, Inc. (collectively, “TSI”), the plaintiffs in the Action—
  may hold Mr. Garrido liable for producing documents unfavorable to him and TSI. No authority
  permits IST to circumvent its legal obligations on that basis. Accordingly, Swisher requests that
  the Court order IST to locate and produce all responsive documents in its possession, custody and
  control by no later than ten (10) days from the Court’s order.
                                       II.     BACKGROUND
  A.     The Action Giving Rise to the Subpoenas
         In October 2014, TSI initiated the Action against Swisher, alleging that it lost millions of
  dollars in “lost profits” on its cigarillo business as a result of Swisher’s alleged breach of the
  parties’ supply agreement and purported anticompetitive conduct. Declaration of Minae Yu, Ex.
  A ¶¶ 7, 65. In 2016, TSI prevailed at trial and secured a trebled damages award of $44.4 million
  based on its claimed lost past and future profits. Id., Ex. B at 14. Years later, while the case was
  on appeal, Swisher learned that TSI’s trial victory was the result of a fraud perpetrated on the court,
  the jury and Swisher. TSI never had any profits on its cigarillos, but instead, sustained its business
  through an illegal scheme to evade taxes on its cigarillos imported from the Dominican Republic.
Case 1:20-mc-21050-RNS Document 1 Entered on FLSD Docket 03/09/2020 Page 3 of 11




  The truth began to emerge in April 2019 when a criminal indictment in USA v. Akrum Alrahib,
  Case No.Case No. 1:19-cr-20165, pending in the Southern District of Florida (“Alrahib Tax
  Evasion Case”), was unsealed charging Mr. Alkrum Alrahib with criminal tax evasion. Id. ¶ 5,
  Ex. B at 3. Mr. Alrahib is the founder and chief executive officer, and oversaw the day-to-day
  operations, of TSI and is one of the principals/shareholders of TSI. Id., Ex. B at 3. He is also the
  owner of IST and was its President, VP and Secretary before Mr. Garrido took over those positions.
  Id., Ex. F at 3, Ex. I, Ex. H.
          According to the indictment in the Alrahib Tax Evasion Case, starting in April 2013 and
  continuing to end of 2014, Mr. Alrahib conspired with TSI’s importer, Mr. Tony Bryant of Havana
  59, to evade the hefty federal excise tax of 52.75% on TSI’s cigarillos imported from the
  Dominican Republic. Yu Decl., Ex. B at 3. The charges in the indictment are not mere allegations,
  as Mr. Alrahib confessed during a voluntary video-recorded interview conducted by Internal
  Revenue Service and Alcohol and Tobacco Tax and Trade Bureau agents in May 2017 (the
  “Interview”) that he participated in four separate tax evasion schemes involving at least five
  different co-conspirators. Id., Ex. B at 4, Ex. J at 3. Excerpts of the transcript of the Interview
  that have been made public in the Alrahib Tax Evasion Case provided a detailed account of Mr.
  Alrahib’s scheme with Mr. Bryant. Id., Ex. B at 4-7. According to Mr. Alrahib, Mr. Bryant
  invoiced TSI for a fraction of the taxes due on TSI’s cigarillos, TSI paid the sham invoices, and
  Havana 59 kicked-back about 40% of that amount to TSI. Id. Mr. Bryant pocketed some of the
  remaining money for himself and remitted the rest to the government, fraudulently underreporting
  and significantly evading the taxes lawfully due on TSI’s imported cigarillos. Id. In reality, TSI
  and Havana 59 never engaged in any real economic transactions at all. When the government
  agents asked Mr. Alrahib to confirm that “Tony [Bryant] never charged Trendsettah, being you,
  enough money to cover the actual cost of the product,” Mr. Alrahib stated, “No. Of course not. It
  was all a game.” Id. at 6 (emphasis added). As a result of this fraudulent scheme, TSI illegally
  secured its products at far cheaper prices and received free machinery for use in manufacturing
  TSI cigarillos and payroll payments as illegal kickbacks, all of which fraudulently inflated TSI’s
  profits. Id. at 12-13. Indeed, as Mr. Alrahib confessed, TSI could not have imported and sold its
  cigarillos in the U.S. “if everything was crystal clear, and all the taxes were paid, all the federal
  taxes were paid properly to come into the U.S.” Id., Ex. C at 9.



                                                   2
Case 1:20-mc-21050-RNS Document 1 Entered on FLSD Docket 03/09/2020 Page 4 of 11




         TSI concealed the tax evasion scheme through numerous acts of misconduct throughout
  the Action and presented to the court and the jury a sham theory of injury and damages based on
  illegal profits flowing from the tax evasion scheme. Yu Decl. Ex. B at 14. Specifically, TSI’s
  expert witness, Dr. Deforest McDuff, testified, based on the profit margins on TSI’s tax-evaded
  cigarillos, that TSI suffered lost profits of $9 million between 2012 and 2015. Id. Dr. McDuff
  further testified that TSI suffered lost profits of nearly $6 million from future sales, id., which
  covered the period extending into 2019 and beyond, Yu Decl., Ex. N ¶¶ 9, 44-45. The jury
  awarded TSI the exact amounts of lost profits computed by TSI’s expert based on its artificially
  and unlawfully inflated profits. Yu Decl., Ex. B at 14. When excise taxes are properly accounted
  for, TSI’s claimed “profits” between 2012 and 2015 turn into losses of $6 million and its claimed
  future profits turn into losses of $19 million, undermining TSI’s entire theory of injury and
  damages. Id., Ex. B at 13, Ex. C at 10, Ex. N ¶ 45.
         On July 22, 2019, Swisher moved for relief from TSI’s fraudulently secured judgment. Yu
  Decl. ¶ 3. On August 19, 2019, the court granted Swisher’s motion and ordered a new trial, finding
  that “TSI’s conduct tainted the integrity of the trial and interfered with the judicial process, and
  the judgment must be set aside.” Id., Ex. B at 14. In so holding, the court found that Mr. Alrahib’s
  tax evasion was not only relevant, but material to the Action. Among other things, the court held
  that “[b]ecause Mr. Alrahib’s criminal conduct distorted Trendsettah’s costs, prices, demand and
  profitability, there is no competent, non-speculative evidence to show that there was any injury or
  the extent of damages caused by Swisher’s conduct.” Id., Ex. C at 9-10; see also id., Ex. B at 12-
  14. The court also noted that Mr. Alrahib’s “credibility was a central issue at trial,” as he was
  TSI’s first witness, and offered testimony regarding nearly every element of TSI’s claims. Id. Ex.
  B at 13.
         Facts concerning the full extent and scope of Mr. Alrahib’s criminal activities are
  continuing to evolve. According to the government, Mr. Alrahib’s illegal tax evasion extends
  beyond the time period covered by the indictment in the Alrahib Tax Evasion Case. Shortly after
  2015 when Mr. Bryant “got in trouble with the federal government,” Mr. Alrahib “turned to an
  employee of his and set up that employee with his own importer’s license so that employee could
  evade excise taxes on the [Mr. Alrahib’s] behalf.” Yu Decl., Ex. K at 11:23-12:13. Notably, Mr.
  Garrido is a former employee of TSI. Yu Decl., Exs. L, M. Mr. Alrahib also set up his own
  manufacturing company in Dominican Republic called FASST Holdings. Yu Decl., Ex. K at 27:7-

                                                   3
Case 1:20-mc-21050-RNS Document 1 Entered on FLSD Docket 03/09/2020 Page 5 of 11




  29:21. Then using FASST Holdings to manufacture tobacco products and various straw importers,
  Mr. Alrahib continued importing tax-evaded cigarillos and reselling them throughout the U.S. Id.
  at 13:18-15:19, 29:5-21.
         Moreover, on September 23, 2019, a second criminal complaint was filed in the Southern
  District of Florida against Mr. Alrahib, Case No. 1:19-cr-20664-RS (“Alrahib Witness Tampering
  Case”) charging Mr. Alrahib with witness tampering, obstruction of justice and additional counts
  of tax evasion. Yu Decl., Ex. E, Affidavit of John Siddons ¶¶ 7–22, 35. An indictment followed
  on October 10, 2019. Id., Ex. F. According to the complaint and the indictment in the Alrahib
  Witness Tampering Case, the Grand Jury in the Alrahib Tax Evasion Case issued two subpoenas
  to Mr. Garrido / IST on July 22, 2019. Id., Ex. E, Siddons Affidavit ¶ 7. Mr. Alrahib, however,
  attempted to convince Mr. Garrido to avoid the subpoenas by offering to: (1) arrange for Mr.
  Garrido to travel to Mexico for three to six years and earn $200,000 per year operating Mr.
  Alrahib’s business there, during which he could not return to the United States and had to avoid
  law enforcement; or (2) to “ride it out” with Mr. Alrahib and his lawyers. Id. ¶ 20. During an
  interview with government agents on August 15, 2019, Mr. Garrido detailed Mr. Alrahib’s
  improper attempts to secure his absence. Id. ¶¶ 18-22. Given that the Alrahib Tax Evasion Case
  relate entirely to TSI’s products at issue in the Action, Mr. Alrahib’s conduct has placed evidence
  relevant to the Action in jeopardy as well.
          The Alrahib Witness Tampering Case also revealed additional information about IST’s
  role in Mr. Alrahib’s ongoing tax evasion scheme. Since May 2019, customs officials seized
  tobacco shipments from FASST Holdings to IST. Yu Decl., Ex. E, Siddons Affidavit ¶ 9, Ex. F
  at 4. According to the complaint, the shipments “appear to show a consistent pattern of excise tax
  evasion,” and that the evidence “indicates ALRAHIB is engaged in a ‘self-dealing’ scheme
  through a straw importer—the same scheme ALRAHIB previously admitted he used to
  fraudulently lower the excise tax due and owing on imported cigars between 2016 and 2017.” Id.,
  Ex. E, Siddons Affidavit ¶ 13. Moreover, according to filings in the Alrahib Tax Evasion Case,
  IST and TSI are “business partners.” Yu Decl., Ex. O at 5. TSI has allegedly wired over $1.8
  million to IST Brands in 2019 and other officers of TSI sent over $100,000 to IST as well. Id.
  The precise nature of TSI’s relationship with IST remains to be discovered—IST may be another
  straw importer supplying TSI with tax evaded cigarillo or TSI may have transferred its assets to
  IST, leaving TSI as a shell corporation. Indeed, Mr. Alrahib has a history of evading tobacco

                                                  4
Case 1:20-mc-21050-RNS Document 1 Entered on FLSD Docket 03/09/2020 Page 6 of 11




  excise taxes through businesses he founded and closing them when the government starts
  investigating his activities. Prior to the establishment of TSI, Mr. Alrahib faced a civil forfeiture
  action for failing to pay excise taxes on tobacco products distributed through one of his prior
  businesses. Id. at 5. Mr. Alrahib then closed that business and launched TSI. When his illegal
  activities involving TSI’s cigarillos was discovered at the end of 2017 by the government, Yu
  Decl. Ex. J at 5, he launched IST a few months later to continue evading taxes. Yu Decl. Ex. F at
  3. TSI is no longer engaged in any active business. Yu Decl. ¶ 26.
         All of the foregoing raises serious doubts that TSI was ever a legitimate business, much
  less a profitable one. Accordingly, on November 18, 2019, TSI moved the court in the Action for
  permission to assert two additional affirmative defenses of Illegality and Fraudulent Inducement,
  which the court granted. Yu Decl. ¶ 4, Ex. C at 12. The Action is currently scheduled for a new
  trial on December 8, 2020 and fact discovery cutoff is August 24, 2020. Yu Decl., ¶ 17, Ex. P.
  The court in the Action stated that the new trial will be a “complete retrial” for which Swisher
  must “have a fair opportunity” to take “rather liberal” discovery. Yu Decl., Ex. Q at 7:4–11.
  B.     IST’s Refusal to Produce Documents Without Court Order
         On January 24, 2020, Swisher served TSI with a notice of service of the Subpoena, along
  with a copy of the Subpoena. Yu Decl. ¶ 19. Among other things, the Subpoena requested the
  production of all documents IST provided or surrendered to, or were seized by, the United States
  government in connection with the Alrahib Tax Evasion Case and the Alrahib Witness Tampering
  Case, as well as documents reflecting any statements made to the U.S. government agents
  concerning the facts alleged in those cases. Id., Ex. R, Attach. Request Nos. 19-20. The Subpoena
  also called for documents and information concerning IST’s relationship with TSI and FASST
  Holdings and IST’s involvement in any unlawful arrangement to avoid federal excise taxes on
  cigarillos IST imported, manufactured, purchased, sold or marketed. Id. Request Nos. 1-12. The
  Subpoena commanded production of documents by February 6, 2020. Id. at 1. On January 28,
  2020, Swisher’s process server duly served Mr. Garrido, registered agent for IST, with the
  Subpoena. Yu Decl. ¶ 20, Ex. S.
         On February 5, 2020, counsel for Mr. Garrido contacted counsel for Swisher concerning
  the Subpoena. Yu Decl. ¶ 21. Counsel for Swisher met and conferred with Mr. Garrido’s counsel
  on that same day. Id. Mr. Garrido’s counsel confirmed that she was in possession of documents
  that IST produced to the U.S. government in response to a Grand Jury subpoena in the Alrahib

                                                   5
Case 1:20-mc-21050-RNS Document 1 Entered on FLSD Docket 03/09/2020 Page 7 of 11




  Tax Evasion Case. Id. Mr. Garrido’s counsel stated that she wished to contact the prosecutors in
  Alrahib’s Tax Evasion Case to determine whether they had any objections to providing a copy of
  the produced documents to Swisher. Id. Swisher agreed to extend the deadline to respond to the
  Subpoena to February 17, 2020 in order to give Mr. Garrido’s counsel time to confer with the
  government agents. Id.
         Counsel for Swisher and Mr. Garrido had a second telephonic meet and confer on February
  13, 2020. Yu Decl. ¶ 22. During that meet and confer, Mr. Garrido’s counsel stated that while
  she spoke with the government about the subpoena, she did not inquire whether the government
  had any objections to IST complying with Swisher’s subpoena. Id. Instead, Mr. Garrido’s counsel
  stated that Mr. Garrido was disinclined to comply with the subpoena based on concerns that Mr.
  Alrahib or his counsel in the Action may attempt to hold him liable for producing documents
  responsive to the Subpoena. Id. Swisher’s counsel explained that Mr. Alrahib has not filed any
  motion to quash Swisher’s subpoena and that neither Mr. Alrahib nor his counsel may interfere
  with IST’s legal obligations to comply with Swisher’s subpoena. Id. Mr. Garrido’s counsel,
  however, requested additional time to speak with “some people.” Id. Swisher agreed to extend
  the deadline of compliance once more to February 21, 2020 and the parties agreed to resume
  discussions on February 19, 2020. Id.
         On February 19, 2020, Mr. Garrido’s counsel sent Swisher’s counsel a letter from Mr.
  Garrido addressed to Mr. Alrahib and TSI’s counsel in the Action purporting to resign from his
  position at IST. Yu Decl. ¶ 23, Ex. T. The parties then had a third and final meet and confer on
  that same day. Yu Decl. ¶ 24. Swisher’s counsel stated that IST cannot avoid complying with
  Swisher’s subpoena by sending a resignation letter to Swisher. Id. Mr. Garrido’s counsel
  nevertheless stated that he will not be producing any documents on behalf of IST. Id. Swisher
  stated that this was not acceptable and that it would move to compel compliance with the
  Subpoena. Id. Mr. Garrido’s counsel stated that she understood and would accept service of the
  motion on behalf of Mr. Garrido as an agent of IST. Id.
         According to the Florida Secretary of State website, IST has not taken any action to remove
  Mr. Garrido as IST’s officer and registered agent. Yu Decl., Ex. G. To this day, he is listed as
  IST’s “President, VP, Secretary” and its registered agent. Yu Decl., Exs. G and H. Moreover, IST
  has never served any written objections to Swisher’s Subpoena. Yu Decl. ¶ 25.



                                                  6
Case 1:20-mc-21050-RNS Document 1 Entered on FLSD Docket 03/09/2020 Page 8 of 11




                                         III.    ARGUMENT
         “The law’s basic presumption is that the public is entitled to every person’s evidence.”
  Farnsworth v. Procter & Gamble Co., 758 F.2d 1545, 1546 (11th Cir. 1985) (citations omitted).
  IST has offered no valid grounds for defying this basic legal proposition and refusing to comply
  with Swisher’s validly issued and duly served Subpoena. Indeed, IST waived its right to object to
  the Subpoena by failing to serve written objections by the date of compliance specified in the
  Subpoena or 14 days after its service. See Fed. R. Civ. P. 45(c)(2)(B); Bailey Indus., Inc. v. CLJP,
  Inc., 270 F.R.D. 662, 667 (N.D. Fla. 2010) (failure to serve written objections within the time
  period set forth in Rule 45(c)(2)(B) waives any objections); Universal City Dev. Ptnrs. Ltd. v. Ride
  & Show Eng’g. Inc., 230 F.R.D. 688, 697 (M.D. Fla. 2005) (“Failure to serve written objection to
  a subpoena within the time specified by Fed.R.Civ.P. 45 typically waives any objections the party
  may have.”); McCabe v. Ernst & Young, LLP, 221 F.R.D. 423, 425-26 (D.N.J. 2004) (“[I]n order
  to preserve its right to object to a subpoena, a non-party must serve written objection within 14
  days after service of the subpoena.”); cf. Wang v. Hsu, 919 F.2d 130, 131 (10th Cir. 1990)
  (nonparty’s motion for protective order properly denied for failure to file objection within the time
  permitted by the Federal Rules). IST’s failure is all the more egregious given that Swisher has
  extended the time period by which to comply with the Subpoena twice to accommodate IST.
  Rather than locating and producing documents responsive to the Subpoena, Mr. Garrido has taken
  the courtesy extended by Swisher to serve a resignation letter (even though he is still listed as IST’s
  registered agent and officer on Florida Secretary of State’s website) and stonewalled Swisher’s
  discovery efforts.
         Nor could there be any valid objections to Swisher’s Subpoena. The documents called for
  by the Subpoena are undeniably relevant to the Action. Among other things, the Subpoena seeks
  documents that are relevant to TSI’s claims of injury and damages, which include future profits
  extending to 2019 and beyond; Mr. Alrahib’s efforts to tamper with evidence potentially relevant
  to the Action; Mr. Alrahib’s credibility; Swisher’s affirmative defenses; and TSI’s fraud on the
  court, which TSI is still seeking to challenge. Indeed, the court in the Action has already held that
  Mr. Alrahib’s tax evasion is material to the Action and ordered liberal discovery for the new trial.
  Moreover, documents responsive to Swisher’s subpoena are indisputably within IST’s control, as
  they are currently in the possession of Mr. Garrido’s counsel. First Am. Bankcard, Inc. v. Smart
  Bus. Tech., Inc., No. CV 15-638, 2017 WL 2267149, at *3 (E.D. La. May 24, 2017) (“Because a

                                                    7
Case 1:20-mc-21050-RNS Document 1 Entered on FLSD Docket 03/09/2020 Page 9 of 11




  corporation or other business entity may act only through the persons connected with it,
  possession, custody or control includes that exercised by the party’s employees, agents and
  managers.”); Axler v. Scientific Ecology Group, Inc., 196 F.R.D. 210, 212 (D. Mass. 2000) (stating
  that a “party must produce otherwise discoverable documents that are in his attorneys’ possession,
  custody or control”). Indeed, IST has produced documents in response to the government’s
  subpoena through Mr. Garrido’s counsel. At a minimum, IST should immediately produce the
  documents that Mr. Garrido’s counsel has already collected and produced to the government,
  which she confirmed that she continues to maintain.
         Under Rule 37(a)(2) and 45(d)(2)(B)(i), this Court may issue an order compelling IST to
  comply with Swisher’s Subpoena. Fed. R. Civ. P. 37(a)(2), 45(d)(2)(B)(i). Moreover, under Rule
  45(g) of the Federal Rules of Civil Procedure, this Court may hold IST in contempt for its failure
  to comply with the Subpoena without an “adequate excuse.” Fed. R. Civ. P. 45(g). Whatever is
  driving Mr. Garrido’s apprehension about retaliation from Mr. Alrahib, that cannot be an adequate
  excuse relieving IST from its legal obligations. TSI’s counsel, who also represents Mr. Alrahib in
  the Action, was notified of the Subpoena, but neither TSI nor Mr. Alrahib has made any attempts
  to quash the subpoena or seek a protective order (nor would such motion be successful here).
  Swisher is not aware of any authority holding that an entity may refuse to comply with a Subpoena
  based on claims that its owner may possibly sue its officer and agent for complying with its legal
  duty. Accordingly, Swisher respectfully requests that the Court enter an Order compelling IST to
  comply with the Subpoena within ten (10) days of its Order, including by producing responsive
  documents in the custody of Mr. Garrido’s counsel, and any such other and further relief as this
  Court deems just and appropriate.
                   IV.    CERTIFICATE OF GOOD FAITH CONFERENCE
         In compliance with the Local Rule 7.1(a)(3), counsel for Swisher conferred with counsel
  for Mr. Garrido, the President and registered agent for IST Brands, on February 5, 2020, February
  13, 2020, and February 19, 2020 in a good faith effort to resolve the issues raised in this motion,
  but the parties have not been able to reach any resolution. Yu Decl. ¶¶ 21-24.




                                                  8
Case 1:20-mc-21050-RNS Document 1 Entered on FLSD Docket 03/09/2020 Page 10 of 11




   Dated: March 9, 2020              Respectfully submitted,
                                     .’
                                     By:                 /s/ Ryan Roman

                                     MICHAEL MARSH
                                     Florida Bar No. 0072796
                                     michael.marsh@akerman.com
                                     RYAN A. ROMAN
                                     Florida Bar No.: 0025509
                                     ryan.roman@akerman.com
                                     AKERMAN LLP
                                     One Southeast Third Ave.
                                     25th Floor
                                     Miami, FL 33131
                                     Main: (305) 374-5600
                                     Fax: (305) 349-4656

                                     Attorneys for Swisher International, Inc..




                                        9
Case 1:20-mc-21050-RNS Document 1 Entered on FLSD Docket 03/09/2020 Page 11 of 11




                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 9th day of March, 2020, I caused the foregoing document to be

   served on the following via email:

      Lily Sanchez
      L S Law Firm
      Four Seasons Tower – Suite 1200
      1441 Brickell Avenue
      Miami, Florida 33131
      E-mail: lsanchez@thelsfirm.com

   Attorney for Jason Garrido.

      Mark W Poe                                       Randolph Gaw
      GAW POE LLP                                      GAW POE LLP
      4 Embarcadero Center Suite 1400                  4 Embarcadero Center Suite 1400
      San Francisco, CA 94111                          San Francisco, CA 94111
      E-mail: mpoe@gawpoe.com                          E-mail: rgaw@gawpoe.com



      Samuel Song                                      Victor Meng
      GAW POE LLP                                      GAW POE LLP
      4 Embarcadero Center Suite 1400                  4 Embarcadero Center Suite 1400
      San Francisco, CA 94111                          San Francisco, CA 94111
      E-mail: ssong@gawpoe.com                         E-mail: vmeng@gawpoe.com

   Attorneys for Plaintiffs.
